
	

113 HR 4928 IH: ROTC Act of 2014
U.S. House of Representatives
2014-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4928
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2014
			Mr. Barrow of Georgia (for himself and Mr. Benishek) introduced the following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To prohibit certain closures of Senior Reserve Officers’ Training Corps programs of the Army.
	
	
		1.Short titleThis Act may be cited as the Readying Our Troops for Combat Act of 2014 or the ROTC Act of 2014.
		2.Prohibition of closures of Senior ROTC programs of the ArmyDuring the period beginning on the date of the enactment of this Act and ending on July 1, 2020,
			 the Secretary of the Army may not, pursuant to Department of Defense
			 Instruction 1215.08, disestablish, or initiate the disestablishment of, a
			 Senior Reserve Officers’ Training Corps program of the Army established
			 pursuant to chapter 103 of title 10, United States Code.
		
